Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant urges that the office has misapplied Restriction requirement to applicants alleged invention. The examiner disagrees and finds/holds that the Restriction has been properly written and filed.  Applicant urges that examiner misapplies the restriction requirements because (a) the terminal holder does not require magnets. Moreover applicant urges that the examiner misapplies the Restriction requirements because applicant believes that there is overlapping subject matter which somehow exists between Groups I and II of applicant’s alleged invention. Applicant has mis-applied Restriction principles as applied to the instant application.  Group I recites a terminal holding device. In Claim 5 and in no other claim applicant recites that… magnets of the base are provide to retain the terminal holder… . In Applicant’s Group II alleged invention applicant recites… abase which engages…   , the base having base magnets… …wherein the base magnets and the terminal holder magnets cooperate to properly position the terminal holder…  Unlike what applicant urges the application’s two Restriction Groups are separate and distinct and do not encompass one another. Moreover unlike what applicant may believe/think and urge there would be a serious burden on the examiner to examine two set of separate and independent claims which are non-encompassing. The Restriction filed on 02 September 2022 was proper when filed and continues to be proper and it is so held. In view of this holding the Restriction is now made Final. Applicant is therefore required to cancel all non-elected claims or take other appropriate action. 
An Office Action on the merits of Claims 1-18 follows. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the ultimate paragraph of independent Claim 1 applicant recites inter alia …wherein the at least one slot is configured to allow the at least one mounting projection to be moved in a linear direction relative to the base and rotated in the slots, allowing… Similar language appears in independent Claim 15.  It is not clear how applicant’s “mounting projection” or in the case of Claim 15 the … terminal holder…can move in a linear direction relative to a base and also rotate. Applicant is requested to provide the best Figure/s in applicant’s specification and also is requested to point out in applicant’s specification what is intended/meant by this language.  Also the language… in the ultimate paragraph of Claim 1 (and analogous language in Claim 16) which is… mounting projection of the terminal holder positioned in the at least one mounting projection… does not provide a terminal holding device which is operable.  That is there is no recitation of how the recited “mounting projection” is operably associated/attached/?? to the base. With respect to Claim 6 is unclear and hence held to be vague and indefinite what applicant means/intends when applicant recites… mounting projections which extend from opposite ends of the terminal holder. Which direction does applicant mean? Claim 6 is held to be unclear, vague and indefinite.    Moreover with respect to Claim 15 there is no proper association among at least the recited “crimping dies” and other structure/s in this claim and therefore the claims merely has recited a catalogue of unassociated parts just like or as Claim 1 recites. Each of applicant’s claims therefore are held not to particularly point out nor distinctly claim an invention. Moreover these claims are held to be vague and indefinite. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 6-16 are, assuming that the claims are not unclear, not vague and not indefinite are further rejected under 35 U.S.C. 103 as being unpatentable over CIMCO WERKZEUGFABRIK CARL JUL (DE000020100031 U1); hereinafter CIMCO.
CIMCO teaches hand-crimping pliers having a pair of handles arranged pivotably relative to one another and two interacting clamping jaws (2a, 2b) which are arranged pivotably relative to one another on which press profile inserts are releasably held. The pliers are used to connect cable connectors such as wire end sleeves. Hand-crimping pliers have clamping jaws with at least several function surfaces on respective press profiles. Press profile inserts ae releasably held in the clamping jaws.  The novelty taught by CIMCO is that the press profile inserts by means of a latching connection rather than by a screw. Additionally CIMCO teaches a fixed clamping jaw (2a) and a  movable clamping jaw (2b) which are connected to each other at joint (4). Movable handle piece (6b) and movable clamping jaw (2b) are connected at joint (10). Lever (8) connected to the fixed and movable handle pieces (6a, 6b) is mounted so as to be pivotable relative to both handle pieces about corresponding pivot pins (12a, 12b). Additionally CIMCO teaches press profile inserts have guide grooves (20) extending parallel to the support surface (14). A central web (22) of the press profile inserts (16) have guide grooves (20) which are held between parallel plates forming the respective clamping jaws (2a, 2b).	 
It would have been obvious provide a terminal holding device (16b) for use with a crimping tool the terminal holding device including a base (24) having at least one slot (27) provided therein, a terminal holder movably mounted on the base, the terminal holder(16b)  having terminal receiving areas for receiving terminals therein, the terminal holder (16b) having at least one mounting projection extending therefrom, that at least one mounting projection of the terminal holder (16b)  positioned in the at least one slot (27) of the base wherein the at least one slot is configured to allow the at least one mounting projection (26) to be moved in a linear direction relative to the base (24) and rotated in the slots (27) allowing the terminal holder and the terminals to be properly positioned relative to the crimping hand tool ad therefore the limitations recited in said Claim 1 are held to have been obvious in view of CIMCO. As further applied to Claim 2 inasmuch as CIMCO teaches press profile insert (16b) which is used to receive terminals therein and therefore the limitation recited in said Claim 2 is held to have been obvious in view of CIMCO. As further applied to Claim 4 inasmuch as CIMCO teaches having mating surfaces are provided for proper alignment of the opposing press profile inserts (16a, 16b) (Cf. also the Figure) the limitations recited in said Claim 4 is held to have been obvious in view of CIMCO.  As best understood and applied to Claims 6 and 7 CIMCO teaches two mounting projections extending from the opposite ends of the terminal holder and therefore the limitations recited in said Claims 6 and 7 are held to have been obvious in view of CIMCO. (N.B. The limitation recited in Claim 7 is held to merely be a matter of design choice of a POSITA.) As further applied to Claim 8 inasmuch as detent recess/slot (27) at opposite ends of base (24) has an open end (for a detent ball) and a closed end the limitations recited in said Claim 8 are held to have been obvious in view of CIMCO. (Cf. also the Figure). As further applied to Claim 9 it is a matter of design as to how long/far the slots (27) extend. Although CIMCO does not teach any lengths associated with the slots (27) a POSITA would have been able to design the slots (27) so that they extend from a mating surface to proximate the opposed rear surface. The limitation recited in said Claim 9 therefore is held to have been obvious in view of CIMCO. As further applied to Claim 10 CIMCO teaches providing radiused depressions in the slots. This is because CIMCO also teaches providing detent balls (26) in these slots (27).  By providing “balls” this would obviously suggest and imply that the lower surfaces of the slots are radiused so that the balls would be properly accommodated. The limitations recited in said Claim 10 therefore are held to have been obvious in view of CIMCO. As further applied to Claim 11 inasmuch as CIMCO teaches at least one mounting projection extends from the base surface of the terminal holder (Cf. the Figure) the limitation recited in said Claim 11 is held to have been obvious in view of CIMCO. As further applied to Claim 12 it would have been obvious that the slot cooperating projection has a larger diameter than the diameter of the slot cooperating member. If the limitation recited in Claim 12 were not true the pliers taught by CIMCO would not function properly and would have been nearly useless. Claim 12 is held to have been obvious in view of CIMCO.As further applied to Claims 13 and 14 CIMCO teaches a plurality of slots which are used to provide projections to hold electrical terminals therein. Even if CIMCO does not explicitly teach the limitation recited in Claims 13 and 14 It is held to have been a mere matter of design choice to provide at least one slot of the base is one slot provided in a terminal holder receiving surface of the base and proximate the opposed rear surface. As further applied to independent Claim 15  this claim is substantially similar (but broader) than independent Claim 1 and therefore the rejection of Claim 15 is substantially the same as the rejection of Claim 1. That is CIMCO teaches crimping dies, a terminal holding device mounting area proximate the head, a terminal holding device positioned in the terminal holding device mounting area the terminal holding device having a base and a terminal holder, the terminal holder movably mounted on the base (24), the terminal holder having terminal receiving areas (27) for receiving terminals therein wherein the terminal holder is rotatable and movable in a linear direction relative to the base and the crimping dies. As further applied to Claim 16, as best understood, inasmuch as CIMCO teaches slots/detent recesses (27) having detent balls/mounting projection (26) the terminal holding device is able to be movable in a linear direction relative to the base and also rotatable relative to the base. Claim 16 is held to have been obvious in view of CIMCO.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729